            Case 1:20-cv-00880-AWI-SAB Document 25 Filed 01/04/21 Page 1 of 1


 1

 2

 3

 4

 5

 6

 7

 8
                          UNITED STATES DISTRICT COURT
 9
                                  EASTERN DISTRICT OF CALIFORNIA
10

11   CYNTHIA HOPSON,                                      Case No. 1:20-cv-00880-AWI-SAB

12                   Plaintiff,                           ORDER EXTENDING TIME FOR
                                                          PLAINTIFF TO FILE DISPOSITIONAL
13           v.                                           DOCUMENTS

14   J.C. PENNEY COMPANY, INC., et al,                    (ECF No. 24)

15                   Defendants.

16

17          On December 31, 2020, Plaintiff filed a request for an extension of thirty (30) days in

18 order to file dispositional documents due to the failure of one Defendant to complete an aspect of

19 the settlement agreement. (ECF No. 24.) The Court finds good cause to extend the time to file
20 dispositional documents by thirty (30) days.

21          Accordingly, IT IS HEREBY ORDERED that Plaintiff shall file dispositional documents

22 within thirty (30) days of the date of entry of this order.

23
     IT IS SO ORDERED.
24

25 Dated:      January 4, 2021
                                                          UNITED STATES MAGISTRATE JUDGE
26
27

28


                                                      1
